               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE
__________________________________________
                                          )
OCTAL, INC.,                              )
OCTAL SAOC-FSZ,                           )
                                          )
                  Plaintiffs,             )
                                          )
      v.                                  ) Court No. 20-03697
                                          )
UNITED STATES,                            )
                                          )
                  Defendant,              )
                                          )
      and                                 )
                                          )
ADVANCED EXTRUSIONS, INC., et al          )
                                          )
                  Defendant-Intervenors.  )
__________________________________________)

    DEFENDANT’S MOTION FOR LEAVE TO FILE A REPLY IN SUPPORT OF
           DEFENDANT’S MOTION FOR VOLUNTARY REMAND

       Pursuant to Rule 7(b) of the Rules of this Court, defendant, the United States,

respectfully requests leave to file a reply, attached hereto as Exhibit 1, in support of

Defendant’s Motion For Voluntary Remand. In support of this motion the Government states

as follows:

       Although no party has opposed our motion, in their response, Plaintiffs OCTAL, Inc.

and OCTAL SAOC-FSZ (collectively, OCTAL) sought additional relief from the Court in the

nature of a longer remand in which the Department of Commerce would be forced, against its

will, to reopen the record. Although the Court’s rules do not provide for a reply as a matter of

right on non-dispositive motions, CIT Rule 7(d), “the court has discretion whether to allow

a reply. . . for non-dispositive motions.” Hyundai Electric & Energy Systems Co., Ltd. v.
 United States, 477 F. Supp.3d 1324, 1328 (2020) (citation omitted). Because Plaintiffs have

 sought significant additional relief in their response to the Government’s motion, it is

 appropriate for the Government to have an opportunity to respond to plaintiffs’ request.

         In an effort to avoid additional delay, counsel for defendant contacted counsel for the

 various parties to ascertain whether counsel, on behalf of their clients, consented to the

 Government’s motion. Brooke M. Ringle consented to the Government’s proposed amended

 schedule on behalf of Defendant-Intervenors. Daniel Porter has stated:

                OCTAL states its position as follows: Given that OCTAL has
                already provided its consent to Defendant’s Motion for Remand,
                OCTAL does not understand why additional briefing by Defendant
                is necessary. If the Court grants Defendant’s request for a
                Defendant reply, OCTAL suggests that it might be appropriate to
                have a conference call with the Court before the Court renders its
                decision on Defendant’s motion.

We not believe a conference call is necessary if the Court grants our motion nor have plaintiffs

supported their request for a call.

         For these reasons, we respectfully request that the Court grant the Government’s

 Motion For Leave To File A Reply In Support Of Defendant’s Motion For Voluntary Remand

 and to enter an order deeming the attached motion filed.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      JEANNE E. DAVIDSON
                                                      Director

                                                      /s/ Patricia M. McCarthy
                                                      PATRICIA M. MCCARTHY
                                                      Assistant Director




                                                 2
                                               /s/ Sonia M. Orfield
OF COUNSEL:                                    SONIA M. ORFIELD
MYKHAYLO A. GRYZLOV                            Trial Attorney
Senior Counsel                                 U.S. Department of Justice
Office of the Chief Counsel                    Civil Division
    for Trade Enforcement and Compliance       Commercial Litigation Branch
U.S. Department of Commerce                    P.O. Box 480
Washington, D.C.                               Ben Franklin Station
                                               Washington, D.C. 20044
                                               Telephone: (202) 353-0534
                                               Facsimile: (202) 514-8640
                                               E-mail: Sonia.M.Orfield@usdoj.gov

April 22, 2021                                 Attorneys for Defendant




                                           3
                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE
__________________________________________
                                          )
OCTAL, INC.,                              )
OCTAL SAOC-FSZ,                           )
                                          )
                  Plaintiffs,             )
                                          )
      v.                                  ) Court No. 20-03697
                                          )
UNITED STATES,                            )
                                          )
                  Defendant,              )
                                          )
      and                                 )
                                          )
ADVANCED EXTRUSIONS, INC., et al          )
                                          )
                  Defendant-Intervenors.  )
__________________________________________)



                                           ORDER

          Upon consideration of defendant’s Motion For Leave To File A Reply In Support Of

Defendant’s Motion For Voluntary Remand, it is hereby

          ORDERED that the motion is granted; and it is further

          ORDERED that the Reply In Support Of Defendant’s Motion For Voluntary Remand

 is deemed filed.


         SO ORDERED:

                                                                  Judge
Dated:

         New York, NY

                                               4
Exhibit 1
               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE
__________________________________________
                                          )
OCTAL, INC.,                              )
OCTAL SAOC-FSZ,                           )
                                          )
                  Plaintiffs,             )
                                          )
      v.                                  ) Court No. 20-03697
                                          )
UNITED STATES,                            )
                                          )
                  Defendant,              )
                                          )
      and                                 )
                                          )
ADVANCED EXTRUSIONS, INC., et al          )
                                          )
                  Defendant-Intervenors.  )
__________________________________________)

    REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR VOLUNTARY REMAND

       The United States respectfully replies to responses to its motion for voluntary remand.

Although all parties agree that Commerce’s request for voluntary remand is appropriate and

should be granted, See Defendant-Intervenors’ Response at 1 (“Defendant-Intervenors do not

oppose Defendant’s motion for remand for the limited purpose laid out in Defendant’s motion . .

. .”); Plaintiff’s Response at 1 (“And therefore OCTAL supports Defendant’s request for

voluntary remand.”), the response filed by plaintiffs OCTAL Inc and OCTAL SAOC-FZC

(OCTAL) seeks to impose certain involuntary requirements on the voluntary remand that the

Government did not request and has not had an opportunity to address. As set forth below, the

Court should not accede to OCTAL’s wholly unsupported and impermissible request.

       OCTAL asks the Court to give the agency a longer period of time to complete the remand

than the 90-day period that the agency requested. Plaintiff’s Response at 2. OCTAL contends
that Commerce should reopen the record and “allow parties to submit additional factual

information” on the issue of affiliation, including the downstream sales and cost data. Plaintiff’s

Response at 2-3. OCTAL cites no authority or precedent whatsoever for its extraordinary

request. Although the United States agrees that more time should be provided if the agency

decides to reopen the record and collect additional information OCTAL’s argument puts the cart

before the horse.

          The decision as to whether it is necessary to reopen the record is for the agency to make

in the context of an administrative proceeding. Nippon Steel Corp. v. United States, 219 F.3d

1348, 1353 (Fed. Cir. 2000) (citing McKart v. United States, 395 185, 194 (1969)) (““The courts

ordinarily should not interfere with an agency until it has completed its action, or else has clearly

exceeded its jurisdiction.”). Remand proceedings are administrative proceedings 1 conducted

under Commerce’s authority as an Executive Branch agency upon order of the Court. See

Fengchi Imp. & Exp. Co. v. United States, 98 F. Supp. 3d 1309, 1315 (Ct. Int’l Trade 2015)

(“The remand proceeding is an administrative proceeding.”).

          Reopening the record on remand is a matter largely left up to Commerce’s discretion. See

NTN Bearing Corp. of Am. v. United States, 132 F. Supp. 2d 1102, 1107 (2001) (“As long as the

Court does not forbid Commerce from considering new information, it remains within

Commerce's discretion to request and evaluate new data.”); Laclede Steel Co. v. United States,

19 CIT 1076, 1078 (1995) (“Any decision to expand the administrative record upon remand is

well within [Commerce's] discretion, absent express language from the court barring such

action.”); see also Nippon Steel Corp. v. Int'l Trade Comm'n, 345 F.3d 1379, 1382 (Fed. Cir.




1   Pursuant to 19 U.S.C. § 1516a(c)(3), a remand is a segment of an administrative proceeding.
                                                   2
2003) (“Whether on remand the Commission reopens the evidentiary record, while clearly within

its authority, is of course solely for the Commission itself to determine.”).


       In this instance, Commerce has not made a determination as to whether the existing

record is sufficient for reaching a determination on remand or whether a reopening of the record

is warranted. Although Octal mischaracterizes our request for a voluntary remand to Commerce

as recognizing “that Commerce’s final antidumping determination cannot be sustained as

currently written,” Plaintiff’s Response at 1, as we explained in our motion, Commerce may seek

to “reconsider its previous position (absent any intervening events) without confessing error.”

Defendants Mot. at 3 (citing SKF USA Inc. v. United States, 254 F.3d 1022, 1028 (Fed. Cir.

2001). Whether reopening the record becomes a live issue is contingent on the resolution of

other issues during the remand. 2 Commerce should be allowed to conduct an orderly

administration of an administrative proceeding without interference or having to prejudge issues.

If the Court grants our request for voluntary remand, Commerce will make all determinations,

including whether reopening the record is appropriate, in the context of the administrative

proceeding (remand).

       Again, OCTAL cites no authority or precedent whatsoever for its irregular demand.


                                          CONCLUSION

       For these reasons, we respectfully request that the Court remand this matter in its entirety

to Commerce for further administrative proceedings without instruction regarding opening the

administrative record.



2For example, if Commerce were to decide that the companies at issue are not affiliated, there
would be no basis for the agency to request additional information suggested by OCTAL, such as
downstream sales and cost.
                                                  3
                                               Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               JEANNE E. DAVIDSON
                                               Director

                                               /s/ Patricia M. McCarthy
                                               PATRICIA M. MCCARTHY
                                               Assistant Director




                                               /s/ Sonia M. Orfield
OF COUNSEL:                                    SONIA M. ORFIELD
MYKHAYLO A. GRYZLOV                            Trial Attorney
Senior Counsel                                 U.S. Department of Justice
Office of the Chief Counsel                    Civil Division
    for Trade Enforcement and Compliance       Commercial Litigation Branch
U.S. Department of Commerce                    P.O. Box 480
Washington, D.C.                               Ben Franklin Station
                                               Washington, D.C. 20044
                                               Telephone: (202) 353-0534
                                               Facsimile: (202) 514-8640
                                               E-mail: Sonia.M.Orfield@usdoj.gov

April 22, 2021                                 Attorneys for Defendant




                                           4
